Citation Nr: 1541318	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  08-26 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure in Vietnam.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 through July 1970, including service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Washington, DC, Department of Veterans Affairs (VA) Regional Office (RO).  The Roanoke, Virginia, RO currently has jurisdiction over this matter.

The Veteran testified at a Central Office hearing before the undersigned Acting Veterans Law Judge in June 2010.  A transcript of the hearing is associated with the claims file.

In August 2010, the Board remanded this case for further development.

In an April 2014 decision, the Board denied the Veteran's claim and he appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (JMR).  In an October 2014 Order, the Court granted the motion to vacate the April 2014 Board decision and remanded the case to the Board for further appellate review.  Consequently, in a December 2014 decision, the Board remanded the case for a new VA examination with a dermatologist.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but a remand is necessary to further safeguard the Veteran's due process right to an adequate VA examination.

As stated above, the December 2014 remand instructed the AOJ to schedule the Veteran for a new VA examination.  The Board specifically requested that the new VA examination be conducted by a dermatologist, as the previous medical opinions did not adequately address the Veteran's lay statements or explain why any opinion would be mere speculation; furthermore, those opinions were provided by examiners not shown to be dermatologists.

Pursuant to the December 2014 remand, the Veteran was afforded a VA examination in March 2015.  The examiner was asked to indicate whether any current skin condition had its onset during service or is otherwise related to active military service, to include his January 1970 in-service treatment for left foot cellulitis and ringworm of the buttocks and thighs, his herbicide exposure in Vietnam, and his reports of continuing symptoms since service.  The examiner diagnosed folliculitis of the posterior trunk and opined that it was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that the documented, in-service left foot cellulitis and buttocks ringworm were resolved and there was no additional documentation of their recurrence in military treatment records or VA treatment records.  Nevertheless, with regard to the specific question of whether the Veteran's current skin condition is related to his in-service treatment for left foot cellulitis and ringworm of the buttocks and thighs, the examiner stated that she was unable to provide a nexus opinion due to insufficient evidence, adding that this by no means negates the possibility of a nexus.  

The March 2015 VA opinion is inadequate for the following reasons.  The examiner was a nurse practitioner and not a dermatologist, as requested by the Board.  Furthermore, the opinion did not address the question of whether the Veteran's current skin disability is related to his presumed exposure to herbicide in Vietnam or explicitly consider his reports of continuing symptoms since service.  As such, the opinion does not show adequate consideration of relevant evidence, as requested by the Board in the December 2014 remand.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Moreover, it does not address the Veteran's main theory of entitlement, namely, that his skin condition is related to his presumed herbicide exposure in Vietnam.  See, e.g., July 2015 appellate brief.  Last, insofar as the examiner stated that an opinion (with regard to the relationship between the current skin disability and the in-service skin treatment) could not be offered without resorting to mere speculation, she did not clearly explain why such is the case.  She did not explain why she considered the evidence insufficient to provide the opinion or identify what missing evidence might enable the opinion to be provided.  Therefore, the opinion is inadequate, and the prior remand directive was not substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a dermatology examination by a dermatologist to determine the nature and etiology of his skin condition.  The claims folder should be made available to the examiner and reviewed in conjunction with the examination.

a. The examiner should identify all skin conditions present.

b. For each condition identified, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that it had its onset during service or is otherwise related to active military service.  The opinion must specifically address the Veteran's January 1970 in-service treatment for left foot cellulitis and ringworm of the buttocks and thighs, his presumed exposure to herbicides in Vietnam, and his reports of continuing symptoms since service.

The examiner should provide reasons for the opinion, including consideration of the Veteran's lay statements.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted, it is beyond the examiner's expertise, or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v Shinseki, 23 Vet App 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Thereafter, readjudicate the claim in light of the additional evidence obtained.  If the benefit sought on appeal remains denied the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




